Filed 8/17/22 In re K.Z. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA


 In re K.Z., a Person Coming Under
 the Juvenile Court Law.
                                                                  D079358
 THE PEOPLE,

           Plaintiff and Respondent,                              (Super. Ct. No. J242875)
           v.

 K.Z.,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Kathleen M. Lewis, Judge. Conditionally reversed and remanded with
directions.
         Deanna L. Lopas, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Arlene A.
Sevidal, Warren J. Williams and Juliet W. Park, Deputy Attorneys General,
for Plaintiff and Respondent.
      At age 14, K.Z. (the Minor) was charged by petition with one felony
count of committing a lewd act on a child under 14. (Pen. Code, § 288, subd.
(a).) Before the adjudication hearing, the Minor moved to be placed on
informal supervision, which, if successfully completed, would have resulted in
dismissal of the charge against him. (See Welf. & Inst. Code, § 654.2.)1
Under the version of section 654.3 then in effect, the Minor was
presumptively ineligible for informal supervision because he was “alleged to
have committed a felony offense when [he] was at least 14 years of age.”
(Former § 654.3, subd. (h).) The court denied the motion. Later, the court
sustained the petition, adjudged the Minor a ward of the court, and placed
him on probation in the custody of his father.
      On appeal, the Minor challenges the denial of his motion for informal
supervision on the basis the Legislature subsequently amended section 654.3
to (among other things) delete the subdivision that had rendered him
presumptively ineligible, thus rendering him now presumptively eligible.
(Stats. 2021, ch. 603, § 1.) The Minor contends amended section 654.3
applies retroactively to his case and requires a remand for reconsideration in
light of the newly reversed presumptions of ineligibility and eligibility. The
Attorney General agrees the amended statute applies retroactively, but
maintains a remand is unnecessary because the court clearly indicated it
would not have granted the motion even under the reversed presumptions.
      As we explain, we conclude the amendment to section 654.3 applies
retroactively to this case, and that a remand is warranted to afford the
juvenile court the opportunity to consider the Minor’s motion under the new




1     Further undesignated statutory references are to the Welfare and
Institutions Code.
                                       2
presumption of eligibility. We express no view on how the court should
resolve the issue on remand.
      Accordingly, we conditionally reverse the dispositional order, as further
explained in our Disposition, post.
               FACTUAL AND PROCEDURAL BACKGROUND
                                  A. Petition
      In December 2019, the district attorney filed a wardship petition under
section 602 charging the Minor, then 14 years old, with one felony count of
committing a lewd act on a child under 14—his nine-year-old cousin, Alexa.
(Pen. Code, § 288, subd. (a).) The Minor denied the allegations and the
juvenile court set the matter for a hearing on a motion for informal
supervision.
                   B. Motion for Informal Supervision
      The Minor moved the juvenile court to continue the adjudication
hearing on the petition, place him under informal supervision, and, if he
successfully completed the supervision program, to dismiss the petition.
(§§ 654, 654.2.) The prosecution opposed the motion. After a hearing, the
juvenile court denied the motion. We discuss the motion proceedings in
greater detail in Discussion part II.A., post.
                         C. Adjudication Hearing
      In June 2021, the juvenile court held a two-day adjudication hearing.
Witness testimony established the following:
      In late 2018, the Minor moved from his mother’s home in Honduras to
Carlsbad to live with his father, “stepmom” (although she was not legally
married to the father), half-sister, and stepbrother. The stepmother’s sister
lived nearby with two children of her own (Alexa and her brother).




                                        3
      In March 2019, the Minor took a trip to the desert with his
grandparents, siblings, and cousins. On the drive home, the Minor was in the
backseat of the grandparents’ truck with Alexa and two of the other children.
At some point, Alexa became cold and switched seats with one of the other
children so she could sit next to the Minor, who had a blanket. After falling
asleep, Alexa awoke to find the Minor’s hand in her pants touching her
vagina over her underwear. Later, Alexa “kind of woke up and then he was
doing it again.” Alexa took the blanket off her lap, crossed her arms over her
lap, and stayed awake the rest of the way home.
      Once home, Alexa told her mother about the touching.2 Alexa’s mother
called her sister (the Minor’s stepmother), who brought the Minor to Alexa’s
apartment. When confronted, the Minor denied touching Alexa. The
stepmother apologized for what happened and said her husband (the Minor’s
father) should be involved in any further discussions about the situation.
The Minor left with his stepmother and returned the next morning with his
father. That morning, the Minor initially continued to deny any wrongdoing,
but eventually admitted he “did something.” Alexa’s mother called the police.
      The police responded and asked the Minor some preliminary questions
to determine “[i]f he understood right from wrong.” He said he did. When
asked for an example of something right, he said “not to do what I did.” The
officers referred the matter for further investigation.
      About six months later, Alexa underwent a forensic interview during
which she disclosed that the Minor had touched her vaginal area three times
during the incident.



2    Alexa told her mother the Minor touched her three times, digitally
penetrating her vagina on the third. Alexa testified at the hearing he
touched her twice, and only on the outside of her vagina.
                                        4
      After the incident, Alexa began having suicidal thoughts and panic
attacks. She saw mental health professionals and was diagnosed with post-
traumatic stress disorder.
      At the end of the adjudication hearing, the juvenile court sustained the
petition.
                               D. Disposition
      At the disposition hearing, the juvenile court declared the Minor a
ward of the court; ordered that “care custody and control of the Minor is to be
under the supervision of the probation officer”; and placed him with his
father.
                                 DISCUSSION
      When the Minor moved for informal supervision, he was presumptively
ineligible under former section 654.3, subdivision (h) because he was at least
14 years old and had been charged with a felony. The Legislature
subsequently amended section 654.3 to eliminate this category from the list
of categories of minors presumptively ineligible for informal supervision.
(Stats. 2021, ch. 603, § 1; § 654.3, subds. (a)-(b).) The Minor contends this
amendment applies retroactively to his case and requires a remand for
reconsideration under the new standard. We agree.
                   A. Motion for Informal Supervision
      In June 2020, the Minor moved the juvenile court under section 654.2
to continue the adjudication hearing on the petition, place him under
informal supervision, and, if he were to successfully complete the supervision
program, to dismiss the petition.
      The Minor acknowledged he was presumptively ineligible for informal
supervision, but argued it was nevertheless appropriate because this is an
unusual case in which it would serve the interests of justice. The Minor


                                        5
stated he was apologetic, had enrolled in counseling focused on sexual
boundaries and decision making, and understood that his behavior was
inappropriate. Several teachers provided character references indicating the
Minor had “earned a reputation as a kind, polite classmate and a dedicated,
high-achieving student.” The Minor’s father and stepmother were “very
active in helping” him and were “working to help [him] understand how to
make good decisions in personal relationships that demonstrate his genuine
respect for others.” The Minor had not had any other issues with law
enforcement, was not violent or dangerous, did not use drugs or alcohol, and
was not involved with gangs.
      The prosecution opposed the motion, arguing this is not an unusual
case where the interests of justice would be served by granting informal
supervision. Weighing against involuntary supervision, the prosecution
argued the Minor’s alleged conduct was “extremely disturbing and of concern”
because he took advantage of his vulnerable nine-year-old cousin; although
the Minor had apologized generally, he had not “demonstrate[d] any empathy
or take[n] accountability for his specific conduct”; the police had referred the
matter for prosecution; the initial six-month statutory window for informal
supervision “is not enough to rehabilitate and treat” the Minor because
“[m]ost sex offender specific programs last 12-18 months”; and the incident
has had “a negative impact” on Alexa.
      The prosecution acknowledged certain factors weighed in favor of
granting informal supervision, including that the Minor had apologized
(albeit only generally); “he has done well academically and appears to have
good citizenship”; he “does not have any prior delinquent record”; and his
“parents have been cooperative,” “appear to be supportive,” and enrolled him
in the “Alternatives to Detention” program.


                                        6
      The prosecution noted the probation department had not yet conducted
a social study of the Minor, nor had a psychologist yet evaluated him to
determine “if he is a high risk for sexually re-offending or not.”
      By the time of the hearing, however, a psychologist had evaluated the
Minor and assessed his “risk for sexual acting out/sexually assaultive
behaviors [as] very low with almost no risk factors identified as being
present . . . .” The psychologist characterized the incident as an “aberration.”
      Also before the hearing, a case manager at North County Lifeline
prepared a report stating the Minor had enrolled in and successfully
completed the Alternatives to Detention program. The report indicated the
Minor attended and was actively engaged in 15 consecutive individual
counseling sessions that focused on sexual boundaries and decision making.
      The court heard the Minor’s motion on August 24, 2020. The court
stated it had reviewed the motion, the case manager’s report, and the
psychologist’s evaluation. The court’s tentative ruling was to deny the
motion.
      The Minor’s counsel argued against the tentative, characterizing the
charged offense as arising from “a one-time incident” committed when the
Minor was only 14 and just after he had moved to the U.S. from Honduras.
Counsel cited the favorable circumstances referenced in the case manager’s
report, psychologist’s evaluation, and character references from the Minor’s
teachers. Counsel also noted the Minor’s positive performance without
probation supervision in the nearly one and one-half years that had elapsed
since the incident.
      The prosecutor acknowledged “this was a one-time incident” committed
by a 14-year-old, but countered that it was “an extremely serious and
dangerous incident” involving a “much younger” nine-year-old victim who


                                        7
was “the most vulnerable, not just by her age but because she was asleep” at
the time of the offense. The prosecutor urged the court to deny the motion
and put the Minor on formal probation.
      Alexa’s mother addressed the court to oppose the Minor’s request,
arguing “he needs to take full responsibility for what he did” because Alexa
“has experienced a lot of trauma from this incident.” The mother explained
Alexa had gone to counseling, had thoughts of self-harm, and “gets up at
night crying, screaming from nightmares.”
      The juvenile court denied the Minor’s motion with the following
explanation:
         “When considering all the factors, I understand and I
         appreciate the fact that [the Minor] has a lot of support and
         that his grades are good, but the conduct is very serious
         and the victim was only nine years old at the time, and the
         court believes that the family of [the Minor] . . . and [the
         Minor] himself would benefit from involvement of the
         probation officer and that further evaluation is necessary.
         “The court has also considered the attitude of the victim
         and her mother, which was also expressed in the papers.
         And so I’ve taken that into account. I don’t believe informal
         supervision would be appropriate in this case for the
         welfare of the minor as well as the protection of the public.
         So I’m going to deny the informal supervision motion.”
                           B. Legal Principles
                         1. Informal Supervision
      Section 654 authorizes an informal supervision program for minors
facing potential juvenile delinquency charges. (See Derick B. v. Superior
Court (2009) 180 Cal.App.4th 295, 300-301 (Derick B.); In re C.Z. (2013) 221
Cal.App.4th 1497, 1502 (C.Z.).) “ ‘The purpose of the informal supervision
program is to provide assistance and services to the minor and the minor’s
family to “adjust the situation” and avoid further involvement in the formal

                                       8
juvenile criminal justice system.’ ” (Derick B., at p. 301.) “The underlying
purpose of section 654 informal supervision is to avoid a true finding on
criminal culpability, which would result in a criminal record for the minor.”
(Ibid.)
      Before a juvenile delinquency petition is filed, a probation officer may
refer a minor for informal supervision services instead of pursuing a petition
proceeding. (§ 654, subd. (a).) After a juvenile delinquency petition has been
filed—as is the case here—the juvenile court has the discretion to continue
any hearing on the petition and instead order a program of informal
supervision. (§ 654.2, subd. (a); see Derick B., supra, 180 Cal.App.4th at
p. 301 [“section 654.2 provides the court with discretion to order informal
supervision postpetition but before adjudication of the charges alleged in the
petition, rather than continuing with the petition proceedings”]; C.Z., supra,
221 Cal.App.4th at p. 1502.) “If the minor successfully completes the
program of supervision, the court shall order the petition be dismissed.”
(§ 654.2, subd. (a); see Derick B., at p. 301.) If the minor does not successfully
complete the program, proceedings on the petition continue. (§ 654.2, subd.
(a); Derick B., at pp. 301-302.)
      Section 654.3 identifies categories of minors who are presumptively
ineligible for informal supervision. (See Kody P. v. Superior Court (2006)
137 Cal.App.4th 1030, 1033, fn. 2.) When the petition against the Minor was
filed, section 654.3 provided in pertinent part:
          “No minor shall be eligible for the program of supervision
          set forth in Section 654 or 654.2 in the following cases,
          except in an unusual case where the interests of justice
          would best be served and the court specifies on the record
          the reasons for its decision: [¶] . . . [¶]




                                        9
         “(h) The minor is alleged to have committed a felony offense
         when the minor was at least 14 years of age.” (Former
         § 654.3.)3
      Effective January 1, 2022, the Legislature enacted Senate Bill No. 383,
which, as relevant here, amended section 654.3 to delete subdivision (h)’s
presumptive ineligibility for minors charged with committing felonies when
they were at least 14 years old. (Stats. 2021, ch. 603, § 1.) The amendment
also eliminated the phrase “in an unusual case” from the statute’s
introductory paragraph. (Ibid.; compare former § 654.3 with § 654.3, subd.
(a).)4 Thus, whereas a minor charged with committing a felony when the
minor was at least 14 years old was presumptively ineligible for informal


3       Under former section 654.3, a minor was also presumptively ineligible
for informal supervision if the minor fell into any of the following categories:
“(a) A petition alleges that the minor has violated an offense listed in
subdivision (b) of Section 707. [¶] (b) A petition alleges that the minor has
sold or possessed for sale a controlled substance . . . [¶] (c) A petition alleges
that the minor has violated Section 11350 or 11377 of the Health and Safety
Code where the violation takes place at a public or private elementary,
vocational, junior high school, or high school, or a violation of Section 245.5,
626.9, or 626.10 of the Penal Code. [¶] (d) A petition alleges that the minor
has violated Section 186.22 of the Penal Code. [¶] (e) The minor has
previously participated in a program of supervision pursuant to Section 654.
[¶] (f) The minor has previously been adjudged a ward of the court pursuant
to Section 602. [¶] (g) A petition alleges that the minor has violated an
offense in which the restitution owed to the victim exceeds one thousand
dollars ($1,000) . . . .”
        The Attorney General does not contend the Minor was presumptively
ineligible under any of these categories.

4      Although not relevant here, the amendment also deleted certain drug-
related offenses (specified in former § 654.3, subds. (b)-(c)) from those
rendering a minor presumptively ineligible for informal supervision, and
renumbered the subdivisions containing the categories of presumptively
ineligible minors. (See Stats. 2021, ch. 603, § 1; compare former § 654.3,
subds. (a)-(h) with § 654.3, subds. (a)-(b).)
                                        10
supervision under former section 654.3, subdivision (h), such a minor is now
presumptively eligible under the current version of section 654.3. (See § 654,
subd. (a) [providing in part, “when in the judgment of the probation officer
the interest of the minor and the community can be protected, the probation
officer shall make a diligent effort to proceed” with informal supervision,
italics added].)
                         2. Retroactivity Principles
      Criminal statutes are generally presumed to apply prospectively,
unless they indicate otherwise. (Pen. Code, § 3; In re Estrada (1965) 63
Cal.2d 740, 745 (Estrada); People v. Superior Court (Lara) (2018) 4 Cal.5th
299, 307 (Lara).) In Estrada, however, the Supreme Court “held that an
amendatory statute lessening punishment for a crime was presumptively
retroactive and applied to all persons whose judgments were not yet final at
the time the statute took effect.” (People v. Frahs (2020) 9 Cal.5th 618, 624
(Frahs).) “ ‘The Estrada rule rests on an inference that, in the absence of
contrary indications, a legislative body ordinarily intends for ameliorative
changes to the criminal law to extend as broadly as possible, distinguishing
only as necessary between sentences that are final and sentences that are
not.’ ” (Lara, at p. 308; see Estrada, at p. 745.)
      Although the Estrada rule arose in the context of ameliorating the
punishment for a particular crime (Estrada, supra, 63 Cal.2d at pp. 743-744
[escape without force or violence]), the Supreme Court has since applied the
rule more broadly to legislation that “provide[d] a possible ameliorating
benefit for a class of persons” (Frahs, supra, 9 Cal.5th at p. 624 [pretrial
mental health diversion under Pen. Code, § 1001.36]).
      In cases in which the courts have held that new legislation applies
retroactively to a pretrial procedure, the Supreme Court has endorsed a


                                        11
conditional limited remand procedure in which the judgment or dispositional
order is conditionally vacated while the lower court applies the retroactive
legislation. (See Frahs, supra, 9 Cal.5th at p. 640 [pretrial mental health
diversion]; Lara, supra, 4 Cal.5th at pp. 309-310 [juvenile transfer hearings
under Proposition 57].) If the lower court reaches a different conclusion
under the retroactively applicable legislation than it reached before, the court
proceeds accordingly under the retroactive legislation. (Frahs, at p. 641.) If
the court reaches the same conclusion as before, the court reinstates the
judgment or dispositional order. (Ibid.)
       That said, the courts have found it unnecessary to remand when doing
so would be futile in light of the lower court’s clear indication it would have
reached the same conclusion even under a newly applicable standard. (See,
e.g., People v. McDaniels (2018) 22 Cal.App.5th 420, 425 [remand not
required if “the record shows that the trial court clearly indicated when it
originally sentenced the defendant that it would not in any event have
stricken [the] . . . enhancement”]; People v. McVey (2018) 24 Cal.App.5th 405,
419 [finding remand to exercise discretion to strike enhancement futile “[i]n
light of the trial court’s express consideration of the factors in aggravation
and mitigation, its pointed comments on the record, and its deliberate choice
of the highest possible term for the firearm enhancement”]; cf. Frahs, supra,
9 Cal.5th at p. 638 [finding conditional limited remand warranted where the
trial court’s findings “do not conclusively establish that remand would be
futile”].)
                                 C. Analysis
       Considering these well-established retroactivity principles, we agree
with the parties and with this court’s recent decision that the legislative
amendment deleting subdivision (h) from former section 654.3 applies


                                       12
retroactively to the Minor.. (See In re N.L. (2022) __ Cal.App.5th __; 2022
WL 2866214, at *4-6 [concluding Senate Bill No. 383 applies retroactively to
a minor who committed a felony offense (arson) when she was 16 years old,
and conditionally reversing the order of the juvenile court adjudging the
minor to be a ward of the court to allow it to consider informal supervision
under section 654.2].) By deleting the subdivision, the Legislature granted
presumptive eligibility for informal supervision to a class of persons who
previously were presumptively ineligible: minors who were charged with
committing felonies when they were at least 14 years old. This undoubtedly
improved these minors’ prospects of receiving informal supervision, which, in
turn, undoubtedly improved their prospects of eventually having the charges
against them dismissed. This type of ameliorative benefit applies
retroactively under Estrada. (See Frahs, supra, 9 Cal.5th at p. 624 [finding
mental health diversion under Penal Code “section 1001.36 by design and
function provides a possible ameliorating benefit for a class of persons—
namely, certain defendants with mental disorders—by offering an
opportunity for diversion and ultimately the dismissal of charges”].)
      Nevertheless, the Attorney General maintains a remand is unnecessary
because the juvenile court’s comments when denying the Minor’s motion for
informal supervision clearly indicate the court would have denied the motion
even if the Minor were presumptively eligible. The Attorney General cites
the fact the juvenile court stated it did “not believe informal supervision
would be appropriate in this case” in light of the Minor’s “very serious”
conduct; the victim’s youth, vulnerability, and plea for justice; and the court’s
view that the Minor and his family “would benefit from involvement of the
probation officer and that further evaluation is necessary.” However, the
court made these observations within the framework of the Minor being


                                       13
presumptively ineligible for informal supervision and, thus, bearing the
burden of demonstrating this is an unusual case in which the interests of
justice would be served by ordering informal supervision.
      With that presumption reversed, we are not persuaded the juvenile
court would necessarily have reached the same conclusion. For example, as
the prosecution recognized in its opposition to the motion, the Minor
apologized for his conduct, has done well in school, does not have any prior
delinquent record, and has cooperative and supportive parents. The
psychologist who evaluated the Minor assessed him as being at low risk for
recidivating and characterized the incident as an “aberration.” And a case
manager reported that the Minor had attended and actively engaged in 15
counseling sessions focused on sexual boundaries and decision making.
      Because we are not persuaded the juvenile court would necessarily
have denied the motion if operating from the presumption that the Minor was
eligible for informal supervision, we will issue a conditional limited remand
with directions that the juvenile court reconsider the motion within that
framework. We express no view on how the juvenile court should exercise its
discretion in doing so.
                                DISPOSITION
      We conditionally reverse the dispositional order, with directions that
the juvenile court reconsider the Minor’s motion for informal supervision in
light of amended section 654.3. If the juvenile court finds that informal
supervision is appropriate, the court shall grant the motion and order
informal supervision. If the Minor successfully completes the informal
supervision, the court shall dismiss the petition. However, if the court
determines that informal supervision is not appropriate, or if the court orders
a program of informal supervision but the Minor fails to successfully


                                      14
complete it, then the court shall reinstate the dispositional order. We express
no view on whether informal supervision is appropriate in this case.



                                                        HALLER, Acting P. J.

WE CONCUR:



O’ROURKE, J.



AARON, J.




                                      15